DETAILED ACTION
Requirement for Unity of Invention
 As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	
	Group 1 (claims 1, 12, 39-41, 43-44, 46, 48-49, 51, 54-55, 132, and 163-167): drawn to a therapeutic composition comprising an effect amount of an isolated or purified population of bacteria (first product).
Group 2 (claims 56, 94-96, 98, 109-112, and 114-115, and 169-170): drawn to a method of treating cancer in a mammalian subject (first process of using the first product).
Group 3 (claims 116, 127-129, and 131): drawn to a method of identifying a mammalian subject as a candidate for immune checkpoint therapy in combination with adjuvant microbiome.
Group 4 (claim 137): drawn to a therapeutic composition.
Group 5 (claim 149): drawn to a therapeutic composition comprising an effective amount of an isolated or purified population of bacteria.
Group 6 (claims 153): drawn to a method of identifying a mammalian subject as a donor.
Group 7 (claims 181 and 191-192): drawn to a method comprising evaluating a microbiome profile.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 3-7 lack unity with Groups 1 and 2 as Groups 3-7 do not share the same or corresponding technical feature. The technical feature of Groups 1 and 2 is the therapeutic composition comprising an effect amount of an isolated or purified population of bacteria (first product; defined in claim 1). Groups 3-7 do not require this technical feature, and therefore lack unity of invention with groups 1 and 2 a priori. 
Now that unity of invention has shown to be lacking between Groups 1-2 and Groups 3-7, unity within each of these groups will be addressed:
Unity within Groups 1-2
Groups 1 and 2 are drawn to a product and process of using said product combination of categories. The product is the therapeutic composition comprising an effect amount of an isolated or purified population of bacteria (first product; defined in claim 1). This combination of categories is provided for in 37 CFR 1.475(b) as combination 2 and thus the groups of inventions have unity of invention a priori.
Furthermore, although the inventions of Group 1-2 fall within a proper combination of categories of inventions, Groups 1 and 2 lack unity of invention a posteriori because even though the inventions of these groups require the technical feature of the composition of claim 1 (the first product), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Cook et al. (WO 2015/095241 A2; cited in IDS filed 10/01/2021). 
Cook et al. (hereinafter Cook) provides compositions containing combinations of bacteria for the maintenance or restoration of a healthy microbiota in the gastrointestinal tract (abstract). Specifically, Cook teaches compositions comprising an effective amount of a preparation comprising a first isolated bacterial population ([0015]) wherein the bacterial population comprises bacteria of the family Ruminococcaceae, Alistipes, Parabacteroides, or species Faecalibacterium prausnitzii, Flavonifractor plautii, Eubacterium siraeum, Bifidobacterium longum, Eubacterium biforme, Bifidobacterium bifidum, among others ([0053], [0060], [0061], [0082]). Therefore, the teachings of Cook encompass or alternatively make obvious the linking feature comprising the isolated or purified population of bacteria in the therapeutic composition as recited in claim 1.
Unity within Groups 3-7
Group 3’s technical feature is the composition of the microbiome sample (defined in claim 116). Group 4’s technical feature is the therapeutic composition comprising bacteria from the species listed in Tables 1A, 1B, 2A, 2B, 3A, 3B, 4A, 4B, 5A, 5B, 6A, 6B, 7A, 7B, 8A, 8B, 10, or 11 (defined in claim 137). Group 5’s technical feature is the therapeutic composition comprising bacteria from the species in a clade selected from clades 101, 14, 126, 61, 125, 135, or combinations thereof, or belonging to one or more of the species in Figure 6 (defined in claim 149). Group 6’s technical feature is the composition of the microbiome sample used in the method of identifying a mammalian subject as a donor (defined in claim 153). Group 7’s technical feature is the composition of the microbiome sample determined in the method of treating cancer (defined in claim 170).
Group 3’s technical feature comprises unique bacteria which are not found in Group 4’s therapeutic composition or Group 5’s therapeutic composition. In addition, this technical feature is not used in the methods of Groups 6 and 7. Group 4’s technical feature comprises unique bacteria which are not found in Group 5’s therapeutic composition and this technical feature is not used in the methods of Groups 6 and 7. Group 5’s technical feature is not used in the methods of Groups 6 and 7. Group 6’s technical feature comprises unique bacteria which are not present in the method of Group 7.
Therefore, Groups 3-7 do not form a single inventive concept with each other because they do not share a corresponding technical feature. 

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

If Applicant elects Group 1
Species Election A: Applicant must further elect the specific combination of bacterial microorganisms within the therapeutic composition. 
If Applicant elects Group 2
Species Election B: Applicant must further elect the specific combination of bacterial microorganisms used in the method of treating cancer.
Species Election C: Applicant must further elect the specific type of cancer being treated (Ex. from the list of cancers recited in claim 109).
If Applicant elects Group 3
Species Election D: Applicant must further elect the specific combination of bacterial microorganisms.
If Applicant elects Group 4
Species Election E: Applicant must further elect the specific combination of bacterial microorganisms within the therapeutic composition.
If Applicant elects Group 5
Species Election F: Applicant must further elect the specific combination of bacterial microorganisms within the therapeutic composition.
If Applicant elects Group 6
Species Election G: Applicant must further elect the specific combination of bacterial microorganisms used in the method of identifying a mammalian subject as a donor.
If Applicant elects Group 7
Species Election H: Applicant must further elect the specific combination of bacterial microorganisms evaluated.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	Species Elections A, B, D, E, F, G, and H are required because these groups of inventions are drawn to generic compositions comprising structurally distinct and alternatively useable groups of bacteria. These groups are distinct because each alternatively useable element comprises bacteria of different families, genera, and species which are not found in other elements and which are not obvious variants of each other. 
	Species Election C is required because this group of inventions is drawn to a generic method of treating cancer. The species lack unity of invention because each type of cancer has a unique etiology and requires treating distinct patient populations.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651